Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-6, 12-17 renumbered as 1-12 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The prior arts on record were overcome and the claims are allowed for the reasons set forth in applicant's amendments and remarks filed on September 20, 2021.
Regarding independent claims 1 and 12, the prior arts of record, alone or in any combination, fail to anticipate, teach, suggest or disclose “a first frame comprises reservation information of each of at least one trigger frame, a first trigger frame is any one of the at least one trigger frame, and reservation information of the first trigger frame comprises an identifier of the first trigger frame, start time of the first trigger frame, and a constraint condition of a station (STA) corresponding to the first trigger frame, wherein the constraint condition comprises a user group list corresponding to the first trigger frame”, particularly the amended following limitations “reservation information of the first trigger frame comprises an identifier of the first trigger frame, start time of the first trigger frame, and a constraint condition of a station (STA) corresponding to the first trigger frame, wherein the constraint condition comprises a user group list corresponding to the first trigger frame” in conjunction with all structures performing corresponding functions of the cited independent claims.

prior art of record, the Examiner found neither prior art cited in its entirely, nor based on the prior art, found any motivation to combine any of said prior art references which
teaches the above applicant’s claim invention.
Liu et al. (US 20110064013 A1) closest prior art of record discloses the access point (AP) constructs/builds the MB-RTS frame/message/signal), wherein the first frame. Hu also discloses an identifier of a logical channel (see at least Hu, para 39). Liu further discloses transmitting the constructed frame (i.e. MB-RTS frame/ message/signal) to its associated receivers (i.e. the constructed frame is broadcasted to the stations (STAs). Liu also discloses a duration/ID field and transmitter address field (see at least para. 31). Kwon discloses that the constraint of the station corresponding to the trigger frame (see at least para. 51-60). Other prior arts, such as Asterjadhi et al. (US 20170280388 A1) discloses determining a target transmission time for transmitting a trigger frame to the STA. The apparatus may transmit a beacon to the STA and may then transmit the trigger frame to the STA at the target transmission time following the beacon. The apparatus may also indicate an offset from the beacon that the apparatus will use for communication with the STA. The apparatus may indicate the offset to the STA, e.g., in any of a broadcast Target Wake Time (TWT) IE transmitted in the beacon, an additional field in the beacon, or an association response frame from the apparatus.
Liu et al., Kwon et al., and Asterjadhi et al., taken alone or in any combination with other prior art references of record, fail to disclose the applicant claim invention.
Therefore, the prior arts of record fail to anticipate, teach, suggest or disclose all elements of the claimed invention.

1 and 12 directly or indirectly, are considered allowable on the basis as the
independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466